- Case 5:19-cv-00428-TES-CHW Document 1 Filed 10/25/19 Page. 1 of 6
IN THE UNITED STATES DISTRICT COURT
KOR TRE MIDDLE DISTRICT OF GEORGIA
DIVISION
QUESTIONNAIRE FOR PRISONERS PROCEEDING =: “/9 OCT 25. AH 9:22
PRO SE UNDER 42 U.S.C. §1983 . me,

Dana tyle Ging toowil2ed :

 

 

 

(GIVE FULL NAME AND PRISON NUMBER OF EACH oie
Plaintiff(s)
VS. CIVIL ACTION NO.
New Yor lL distick attorney ; 6s 19-CV- 42%:
CYPus RVance Jeg Nee, Reape. :
Raud Yoon Ga V how Scer

Ddecanto >

(MAME OF EACH DEFENDANT)

Defendant(s) :

 

L GENERAL INFORMATION
1. Your full name and prison namber Dana Gang K¥le WOlpNZED .
. Name and location of prison where you are now confined = John son Sta@ Dace,

Lrighlewlle QA sloey
3, Seieane you are now serving (how long?) | year do - We Year”

(2) What were you convicted of? Awe ba, A Cenk Oo“
= iE

 

(b) Name and location of court which imposed semtence (se lalb Coury

OY Cabo Cera, (2

(c) When was sentence imposed? Aly Lou wonth S age

 

(d) Did you eppeal your sentence and/or conviction? OD Yes ORNS
(e) What was the result of your appeal? A, lp

 

(f) Approximate date your sentence will be completed VD ffm (
|
=.

Case 5:19-cv-00428-TES:CHW Document 1 Filed 10/25/19 Page 2 of 6

i. PREVIOUS LAWSUITS

. 4, Other then the appeal of your conviction er sentence, have you ever submitted a lawsuit

for Gling in any federal or state court dealing with the SAME FACTS Birotves tA thus
lawsuit or otherwise related to your imprisonment? 0 Yes J No

5S your answer to question 4, is "Yes," list that lawsuit below, giving the following

~niermation: G YOU HAVE FILED MORE THAN ONE LAWSUIT, LIST OTHER LAWSUITS ON A SEPARATE SHEET OF FAPER, GIVING THE

.SAME INFORRATION FOR EACH)

(a) Parties to the previous lawsuit:
Plaintiff(s): : N, |i
+

 

Defendant(s): Wb

 

(b) Name of Court: | Ni if_

(c) Docket Number: JIA - Whensdid yor file this Lawsuit?
(d) Name of judge assiened to case: WA

(e) Is this ease still pending O Yes MM No |

(2) If your answer to (e) is "No," when was it disposed of and what were the results?
(Bio YOU Win? WAS THE CASE DISMISSED? DID YOU APPEAL?)
| All
ryt

 

UL. PRESENT CONFINEMENT . |
6. Where are you now confined? dolnSon Yate RA Son sonightsu tle Ch BOW :
(a) How long have you been at this institution? +wWo Uears
(b) Does this institutien have & grievance procedure? Yes ‘O1No-
(c) If your answer to question 6(b) is "Yes," answer the following:
(1) Did you present your complasint(s) herein to the institiien as a prieyance?
. a O No’ |
2) Whatwastheresuit? Jepre, hes been, no Responte-bo
ass On sping 9508 tha Cakes

 

(d) What, if anything, have you done to bring your complzint(s) to the attention of -

prison officials? Give dates and places and the names of persans talked to. -

Warden Caldwell tho admuistrabion OF Joison Sete Riser
a}is Ajuda _tofwfiq forth Rast CCly
Ve mg to gat a Resolve.”
Case 5:19-cv-00428-TES-CHW. Document 1 Filed 10/25/19 Page 3 of 6

7. In what other mstitutions haye you been confined? Give dates of entry and exit.
Conca Sake gen Votdsuille GA opt 20 V5
. Mone tOV+ sf

 

 

 

 

 

TY. PARTIES TO THES LAWSUIT
8. List the name and address of each plaintiff in this lawsuit.

C¥Ros R. Vane be. one Hoge Mace Ay wY LOD
mr, Qauid Yeung sonetnan Pace NY, NY 1008 Poline office

Obrance om hoger PL WeUY toot

nt ADB. CheRos vance Aislwit Ablart, Dice fear esi

9, List the full name, the official position, and the place of employment of each defendant

 

in this kawsutit. (aTTacH ADDITIONAL PAGES IF NECESSARY)

Dana Lule Ling LOOILUZGS

 

 

 

 

 

_ ¥. STATEMENT OF CLAIM .

19. In the space hereafter provided, and on separate sheets of paper, if necessary, set forth
-your claims and contentions against the defendant(s) you have named herein. Fell the court
WHAT you contend happened to you, WHEN the imcident(s) you complain about occurred,
WHERE the incident(s) took place, HOW your constitutional rights were violated, and
WHO yiclated them? Describe how each defendant was involved, including the names of
other persons who were also involved. If you have more than one claim, number and set
forth each claim SEPARATELY.

Do not give any legal argument or cite any cases or statutes at this time; if such ts
nesded at a later time, the court will advise pou of this and will afford you sufficient time
to make such arguments. KEEP IN MIND THAT RULE 8 OF THE FEDERAL RULES
OF CIVIL PROCEDURE REQUIRES THAT PLEADINGS BE SIMPLE, CONCISE, AND
DIRECT! Hf the court needs additional mformation fram you, you will be notified.

 
Case 5:19-cv-00428-TES-CHW Document 1 Filed 10/25/19. Page 4 of 6

STATEMENT OF CLAIM (comnnuen)
Where did the incident you ere complaining about occur? That is, at what

insiiiution ar institutions?

 

When do you allege this meident toak ot lace?

 

‘What aaeKnee? Ov) do iiGrenl: occay wn the Level |
bai Em BN = ZOU, and Whe Second Dewne on 2~ b= ZONE

 

 

 

a Mall A Men De id Lora vale is the ADS in Chame of

Exhidibion- as avoided the maton caer! by _wyselE Dons

King WO WIDLB oF Sad warrant number * O/O75 - 20/3

On owe a hall doze Vines with willl and deli berate

Tad erence toi5d fhe Salo do Redes

Qknlant Dona Vw with dacolehion of dobu Whore

Haw dolerdant Rae) Conkiwes te loe Rescind ed? “try thee

— Salse Ihaals She Lnitneness to RefLup te doberdan

| Dawe Lig oa gach, c& tha Prcole: dakes qoven ’ to tes date:
> ackon nave ben sree bo Rescue” pone

sing

 

tral wo Sale, Can nok, and uall, Ea hhowerres bso’ ViAn
hosplal wall address the delerndauls Medical isSees
and ‘Cnlwe. nts treslth Cawe ulith no Pro bleis the dobendanl
es oxlwashed euecy Remecds aualible to hin fo Buda |
Resdve or this mater hot \> ee old Q Bench
Warrant Vor Carhne + eto Give Ga

a Velony to a iglomer e yok oe oRice oF the
distickathacness will Wo Repu bt Sec Dheanwo
Conknwes bo Communi Cate pill neness to pick AD he,
Wendant to the Mmmisision cf the Gorechon (oracnrel
Exch Kwe a pate dale 18 QUICK,

Mendanl Cans Ging 12a disSbed Veloran wrth Son Ce
Conned Barjucies, Wal \nss Relioue 2 Honoveslole

dis Chacag ton 4 Who WS. Arto Mt :

 
Case 5:19-cv-00428-TES-CHW Document 1. Filed 10/25/19 Page 5 of 6

ii. List the name and address of every person you believe was a witness to the incident(s)
you complain about, BRIEFLY stating what you believe each person knows irom having

y
seen or heard what happened. (uss ADDITONAL SHEETS, IF NECESSARY)

ms J, Black wardens Sercebac wacko Usidasctl
dap; wander Veantlin deputy elsalon Ci dboon and

Wel Counselor Besa, vihich sack ole aboe.

\loaL ak Sanson shale Reisen to: Tnttle war defer fLegsl a
Ducljada Comdlac, and the Nolery Wblic Ki Use dy Ge'Geks mene

12. BRIEFLY state exactly what you want the court to do for-you. That is, what kind o 4Q f sgh
relief are you seeking in thislawsuit? Do not make any legal arguments and do not cit NY WY -
1|gOt>s

 
 
    
    

any cases or statutes! (USE ADDITIONAL SHEETS, IF NECESSARY)

TE Woudd Whe Tac the matker dismissed according Lo the.
Whes Pike aqreononk on detamers , ead also XH wold

ast Sor Ye amaont 04250, O00 dollars be aularded
Fo tara Gas Vor thes marke “finguish:, end Crvest ang
UnvS val Our showered thet wlas Jeveed on Wim and ks:
Levis Gueme lhe dimes this moler ules, te to oe Resolved
— alla:\ou Dana Gna and bis cx : vue
Cocks, MONO A%themas Stet NY AY OLS

13. You may attach additional pages if you' wish fo make any legal argument. However,
egal arguments are NOT required in order for pou fo obtain relief under §1983. If the
court desires legal ‘argument from you, it will request it If any defendant presents 2 legal
argument, you will be afforded an opportunity to respond thereto.

14, KEEP IN MIND THAT ONCE YOUR LAWSUIT IS FILED, THE COURT WILL
REQUIRE YOU TO DILIGENTLY PROSECUTE IT. That means that you will be
required to go forward with your case without delay. Thus, f you fail to adequately

prepare your case before you file it, you may find your lawsuit dismissed for failure to

 

prosecute if you take no action once it is filed. YOU WILL RECEIVE NO FURTHER
a FROM THE COURT TELLING YOU WHAT TO DO OR HOW TO DO

 

 

 
case fvel.poera fasrGHWwoBochele auaidd Rs Ghaagne of 6

 

the Skeogale to Resolve this mother Cocrectly For tre Past

o'% Uaes Inas Carse Some haancial Strain, and wa-Res\
+o mgex\, and my Yamuly

4 Wottld Seam as bough the wules tothe alqueement ON
tolanar heave totally Neon, Lanoce , 3d look’ OUer.

Ya Agreement was vol en Wa led Vid Corte mail

lvl also faxed bo ee office, OF Whe disktel a

and & Personally focladed Copies to the Courls the

hancalle Liads iach Who En Sori did eral
tne Atreewwen to the ADA we Denn YOUNG .

te, Cadore of Com moni Ca tion Shov ld nol be Hk Chit co~
Pail on myselt OF Shald T thave Lo Sues ondatle doe to

Lhe docele LO” es ned a Lime mannew ¢ te have.
My Peoasess within System impeded
AIA Senie AN Even Longer Sin Oe

1OlWUL LE
